Order entered December 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00370-CV

                 TIERONE CONVERGED NETWORKS, INC., Appellant

                                              V.

                  LAVON WATER SUPPLY CORPORATION, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-00055-2013

                                          ORDER
                        Before Justices O’Neill, Lang-Miers, and Evans

       In accordance with this Court’s opinion of this date, we VACATE the county court’s

October 2, 2013 order increasing the supersedeas bond.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE